UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

ANGEL WATKINS,
Plaintiff-Appellant,

v.
                                                                   No. 98-2555
PROFESSIONAL SECURITY BUREAU,
LIMITED,
Defendant-Appellee.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Herbert N. Maletz, Senior Judge, sitting by designation.
(CA-97-520-L)

Argued: September 23, 1999

Decided: November 15, 1999

Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Alvin Dwight Pettit, Baltimore, Maryland, for Appellant.
Brian William McAlindin, WILSON, ELSER, MOSKOWITZ,
EDELMAN & DICKER, L.L.P., Newark, New Jersey, for Appellee.
ON BRIEF: C. William Michaels, Baltimore, Maryland, for Appel-
lant.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Angel Watkins appeals an order of the district court granting judg-
ment as a matter of law, or in the alternative a new trial, to Profes-
sional Security Bureau, Limited (PSB) on Watkins' claims of sexual
harassment and retaliation. See Fed. R. Civ. P. 50(b)-(c), 59. Because
we conclude that no rational jury could have failed to find that PSB
established an affirmative defense to liability on the harassment
claim, and because Watkins failed as a matter of law to carry her bur-
den on the retaliation claim, we affirm.

I.

PSB provides security services on contract to businesses in several
states.1 In August 1995, Watkins was hired by the Baltimore, Mary-
land branch office of PSB as a security guard. At that time, the Balti-
more office was overseen by Charles Fisher, who was vice president
of operations for PSB. Edward Kelley served as the branch manager
and reported to Fisher. Don Nicola supervised branch employees and
reported to Kelley.
_________________________________________________________________
1 As explained in more detail below, in ruling on a motion for judgment
as a matter of law, the district court must view the evidence in the light
most favorable to the nonmovant and draw all reasonable inferences in
her favor without weighing the evidence or assessing the witnesses' cred-
ibility, and we must do the same on appeal. See Townley v. Norfolk &
W. Ry., 887 F.2d 498, 499 (4th Cir. 1989). In ruling on a motion for a
new trial, however, the district court may consider the credibility of the
witnesses and weigh the evidence, and our review is for abuse of discre-
tion. See Chesapeake Paper Prods. Co. v. Stone & Webster Eng'g Corp.,
51 F.3d 1229, 1237 (4th Cir. 1995). In order to accommodate these dif-
fering standards, the facts set forth in the text are those viewed in the
light most favorable to Watkins, and relevant conflicts in the evidence
are identified in the accompanying footnotes.

                    2
Watkins testified, and we assume it to be true for purposes of this
opinion, that Kelley raped her in the conference room at the Baltimore
office on May 24, 1996. Watkins did not report the attack to authori-
ties at the time it occurred, but did notify her doctor.2 In July and
again in mid-August, Watkins told Site Supervisor Hazel Dowling
that Kelley had fondled Watkins' breasts and put his hands down her
pants as she was changing clothes in the uniform room.3 Although
Watkins indicated that she did not wish to pursue the matter, Dowling
promptly notified Nicola of Watkins' allegation. Nicola then inter-
viewed Watkins, who repeated the same allegation but told Nicola
that she did not wish to press the issue.4 Nicola then informed Fisher
of the situation. Fisher spoke to Dowling and requested a meeting
with Watkins, which she refused on the basis that she did not want
_________________________________________________________________
2 Watkins' doctor testified that her records indicated no report of the
rape by Watkins until October 1996. Additionally, although Watkins
maintained that she spoke with the police and personnel at the Equal
Employment Opportunity Commission (EEOC) on several occasions
before formally reporting the rape in mid-September, the record contains
no evidence of such contacts.
3 Dowling testified that her only contact with Watkins occurred
between August 9 and September 5--during which time Watkins worked
at the site supervised by Dowling--and that during that period Watkins
told Dowling that Kelley had fondled her breasts and put his hands down
her pants.
4 As noted above, Watkins maintains that the attack occurred on May
24. Nicola testified, however, that Watkins told him that the incident
occurred on the day she was rehired by Fisher after having been termi-
nated by Nicola for poor job performance. According to Nicola, he ter-
minated Watkins in mid-June 1996, and the termination was rescinded
on or about the first of July. At that time, Kelley was on leave recuperat-
ing from injuries sustained in an automobile accident.

Watkins claims that she was not terminated during the summer of
1996, but rather was "on call" for a brief period due to lack of work. J.A.
256. However, the record contains a termination report filed by Nicola
which indicates that Nicola terminated Watkins for poor performance on
July 12. The line for the branch manager's signature bears the notation
"recinded [sic]" and the initials "CF". J.A. 502. Additionally, Watkins
testified to a "conversation" with Fisher in July 1996 during which Fisher
told her that she "needed to thank Mr. Kelley for[her] job because he
[Fisher] was going to fire [her]." J.A. 256.

                    3
to follow up on her allegation. Fisher also spoke to Kelley, who
denied the accusation made by Watkins. Nevertheless, Fisher
instructed Kelley to have no contact with Watkins. Because he had
already decided to terminate Kelley for other reasons, and because
Kelley was working only part-time and no longer exercised supervi-
sory authority over Watkins, Fisher did not take any further action.
Watkins never informed PSB that she was dissatisfied with this result.

Also during August, Watkins was working the night shift at Benet
House, a retirement home.5 During the course of her shift she locked
her keys in the day room. Watkins then left the building and went
down the street to the handyman's house and asked him to come open
the day room door for her. When he refused to do so, Watkins called
the manager of the facility, who came and opened the door. The man-
ager subsequently complained to Nicola about Watkins' conduct and
ultimately canceled the account.

On September 16, Nicola summoned Watkins to the PSB office,
where she met with Nicola, Kelley, and another security officer. Kel-
ley sat behind a desk, while Watkins and Nicola sat in chairs on the
other side; the other security officer remained standing. Watkins testi-
fied that Kelley told her he had saved her job once, but that she was
"still screwing up." J.A. 259. When Kelley further stated that Watkins
"owe[d] him a favor," Watkins "stood up, and ... said I don't owe you
no favor. You already took advantage of me." Id. Watkins then said
that she had spoken to the EEOC and the police and intended to press
charges against Kelley. In response, Kelley informed Watkins that she
was fired.6
_________________________________________________________________
5 Although Watkins testified that the incident at the Benet House
occurred during August, Nicola testified that the date was September 15.
That is also the date noted on the employee termination report filled out
by Nicola.
6 Nicola's account of the termination is diametrically opposed to Wat-
kins' account. According to Nicola, no confrontation occurred between
Kelley and Watkins. Nicola testified that he summoned Watkins to the
office and asked her about the incident at Benet House. Watkins
acknowledged that she had left her post, at which point Nicola termi-
nated her. According to Nicola, although Kelley was in the PSB office
at the time of the meeting, he was not in the conference room during the
meeting and had no input into the decision to fire Watkins.

                    4
Throughout Watkins' tenure at PSB, the company had a policy
against sexual harassment. The basic components of the policy were
set forth in a memorandum that was posted on the wall of the confer-
ence room where all training was conducted and where employees
collected their paychecks. The memorandum encouraged employees
who had been harassed to contact PSB's director of human resources
and included two phone numbers, one of them toll-free, for such
reports. Further, the policy was outlined in detail in the employee
handbook, which was given to each employee upon hiring; an addi-
tional copy was placed at each security post. And, all employees
received training about the policy as part of the orientation process.
Watkins denied being given a copy of the employee handbook and
denied receiving any orientation or training whatsoever before begin-
ning her employment.7 Shortly after she was terminated, Watkins
instituted this lawsuit alleging quid pro quo and hostile environment
sexual harassment based on the rape by Kelley and retaliatory dis-
charge based on her termination after she informed Kelley that she
had contacted the EEOC and the police. See 42 U.S.C.A. §§ 2000e-
2(a)(1), 2000e-3(a) (West 1994). A jury found in favor of Watkins on
the hostile environment and retaliation claims and awarded damages
of approximately $63,000; the jury ruled in favor of PSB on Watkins'
quid pro quo claim. The district court refused to submit the issue of
punitive damages to the jury, concluding that PSB's conduct was not
sufficiently egregious to justify an award of punitive damages. Subse-
quently, the district court granted PSB's motion for judgment as a
_________________________________________________________________
7 Documentary evidence in the record conflicts with Watkins' testi-
mony that she received no training prior to beginning employment with
PSB. To begin, the record contains a document signed by Watkins enti-
tled "STANDARDS FOR PROFESSIONAL SECURITY BUREAU
EMPLOYEE." J.A. 570. That document provides that"[a]ll applicants
must complete the PSB orientation program and pass the examination at
the end of the program to be considered for employment." Id. Watkins'
signature on this document indicated that she understood and agreed to
comply with this requirement. The record also contains a document enti-
tled "EXAMINATION `A', BASIC 8-HOUR PRE-ASSIGNMENT
SECURITY OFFICER TRAINING COURSE." J.A. 535. This item,
which also was signed by Watkins, consists of a cover sheet and a 50-
question test concerning the provision of security officer services.
Answers to the questions are marked on the examination.

                 5
matter of law or in the alternative for a new trial on the hostile envi-
ronment and retaliation claims.

II.

We review the decision of the district court to grant judgment as
a matter of law de novo. See Konkel v. Bob Evans Farms Inc., 165
F.3d 275, 279 (4th Cir.), cert. denied, 68 U.S.L.W. 3106 (U.S. Oct.
4, 1999) (No. 99-180). In so doing, we must view the evidence in the
light most favorable to Watkins and draw all reasonable inferences in
her favor without weighing the evidence or assessing the witnesses'
credibility. See Sales v. Grant, 158 F.3d 768, 775 (4th Cir. 1998).
"The question is whether a jury, viewing the evidence in the light
most favorable to [Watkins], could have properly reached the conclu-
sion reached by this jury." Benesh v. Amphenol Corp. (In re Wilde-
wood Litigation), 52 F.3d 499, 502 (4th Cir. 1995). We may affirm
if a reasonable jury could only rule in favor of PSB; if reasonable
minds could differ, we must reverse. See Sales , 158 F.3d at 775; see
also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986)
(explaining that judgment as a matter of law is proper if "there can
be but one reasonable conclusion as to the verdict"); Buntin v.
Breathitt County Bd. of Educ., 134 F.3d 796, 799-800 (6th Cir. 1998)
(observing that judgment as a matter of law on an affirmative defense
is appropriate only if the defense is so clearly established "that no
rational jury could have found to the contrary" (internal quotation
marks omitted)).8

A.

Watkins first contends that the district court erred in granting judg-
ment as a matter of law to PSB on her hostile environment claim. In
_________________________________________________________________
8 In contrast, we review a motion for new trial for abuse of discretion.
See Chesapeake Paper Prods. Co. v. Stone & Webster Eng'g Corp., 51
F.3d 1229, 1237 (4th Cir. 1995). In ruling on a motion for new trial, the
district court "may weigh the evidence and consider the credibility of the
witnesses." Id. (internal quotation marks omitted). The district court must
grant the motion if it finds that "the verdict is against the clear weight
of the evidence, is based on false evidence or will result in a miscarriage
of justice." Id. (internal quotation marks omitted).

                     6
order to establish the existence of a hostile environment, a plaintiff
must demonstrate that "(1) the subject conduct was unwelcome; (2)
it was based on the sex of the plaintiff; (3) it was sufficiently severe
or pervasive to alter the plaintiff's conditions of employment and to
create an abusive work environment; and (4) it was imputable on
some factual basis to the employer." Spicer v. Virginia Dep't of
Corrections, 66 F.3d 705, 709-10 (4th Cir. 1995) (en banc). There can
be little doubt that Watkins' testimony that she was raped by Kelley,
which we assume to be true for purposes of this opinion, was suffi-
cient to satisfy the first three elements of a hostile environment claim.
See Tomka v. Seiler Corp., 66 F.3d 1295, 1305 (2d Cir. 1995)
(explaining that "even a single incident of sexual assault sufficiently
alters the conditions of the victim's employment and clearly creates
an abusive work environment"). Rather, the dispute here centers on
whether a reasonable jury could have imputed liability for Kelley's
conduct to PSB.

The Supreme Court recently articulated standards for imputing lia-
bility to employers in sexual harassment cases. See Burlington Indus.,
Inc. v. Ellerth, 118 S. Ct. 2257, 2265-70 (1998); see also Faragher
v. City of Boca Raton, 118 S. Ct. 2275, 2286-94 (1998). The Court
first distinguished between two general types of sexual harassment
cases: those in which threats of adverse action in retaliation for denial
of sexual favors are carried out in the form of a tangible employment
action, and those in which no tangible employment action is taken.
See Burlington Indus., 118 S. Ct. at 2264-65. Looking to principles of
agency law to inform principles of vicarious liability in Title VII
actions, the Court determined that an employer is subject to liability
"for an actionable hostile environment created by a supervisor with
immediate (or successively higher) authority over the employee." Id.
at 2270. When the supervisor has taken no tangible employment
action against the victim of harassment, however, the employer may
raise an affirmative defense consisting of two elements: "(a) that the
employer exercised reasonable care to prevent and correct promptly
any sexually harassing behavior, and (b) that the plaintiff employee
unreasonably failed to take advantage of any preventive or corrective
opportunities provided by the employer or to avoid harm otherwise."
Id.

Watkins first argues that the affirmative defense to liability is not
available to PSB because her termination constituted a tangible

                     7
employment action. While Watkins is correct that termination is the
quintessential "tangible employment action," see Laughlin v. Metro-
politan Washington Airports Auth., 149 F.3d 253, 258 (4th Cir. 1998),
there simply is no evidence in the record establishing that Watkins'
termination "resulted from a refusal to submit to a supervisor's sexual
demands," Burlington Indus., 118 S. Ct. at 2265. Watkins herself
acknowledges this fact by arguing that she was terminated in retalia-
tion for threatening to report Kelley's conduct to the police and the
EEOC. Accordingly, we hold that PSB was entitled to raise the affir-
mative defense outlined in Burlington Industries .

Turning to the elements of that defense, we conclude that no rea-
sonable jury could fail to determine that PSB acted reasonably "to
prevent and correct promptly any sexually harassing behavior." Id. at
2270. PSB offered essentially uncontradicted evidence that it had in
place a comprehensive policy against sexual harassment.9 While the
existence of such a policy will not satisfy the first element of the
defense in every case,

         where, as here, there is no evidence that an employer
         adopted or administered an anti-harassment policy in bad
         faith or that the policy was otherwise defective or dysfunc-
         tional, [its] existence ... militates strongly in favor of a con-
         clusion that the employer exercised reasonable care to
         prevent and promptly correct sexual harassment.

Brown v. Perry, 184 F.3d 388, 396 (4th Cir. 1999) (internal quotation
marks omitted). Additionally, the policy provided that reports of sex-
ual harassment were to be made to the human resources department,
so that Watkins was not in the position of having to report Kelley's
conduct to someone in his chain of command. See Shaw v. AutoZone,
Inc., 180 F.3d 806, 811-12 (7th Cir. 1999) (holding that employer had
satisfied first element of affirmative defense as a matter of law based
_________________________________________________________________
9 Watkins attempts to create an issue of fact concerning the existence
of such a policy by contorting a brief passage from Fisher's deposition
in which he demonstrated a failure to understand a question from Wat-
kins' counsel. Despite Watkins' strenuous efforts, we rule that no reason-
able fact finder could conclude, based on that passage, that PSB did not
have an anti-harassment policy during Watkins' employment with PSB.

                    8
on existence of anti-harassment policy that, inter alia, allowed vic-
tims of harassment to circumvent the chain of command).

Moreover, there can be no dispute that PSB acted promptly upon
learning of Watkins' allegations of sexual harassment. Immediately
upon receiving Dowling's report in August,10 Nicola went to Watkins
and spoke with her personally; he then relayed the information he had
received to Fisher. Fisher, in turn, conducted an investigation that
involved speaking with Kelley and attempting to arrange a meeting
with Watkins, which Watkins refused. This evidence further indicates
that PSB took reasonable care to prevent and promptly correct inci-
dents of sexual harassment.11See Brown, 184 F.3d at 396 (noting, in
determining that first prong of affirmative defense was established as
a matter of law, that "the existence of a viable anti-harassment policy
... [was] accompanied by other undisputed evidence of the employer's
reasonable care," including prompt and supportive response to com-
plaint of harassment even though the harassment was not reported
under the employer's anti-harassment policy).

Watkins contends that PSB cannot satisfy its burden with respect
to the first element of the defense because the record contains evi-
_________________________________________________________________
10 Watkins' testimony that she told Dowling of the harassment in July,
even if assumed to be true, is irrelevant to the question of whether PSB
acted reasonably to prevent and promptly correct Kelley's sexual harass-
ment of Watkins. Dowling testified without contradiction that she did not
pass this information on to Nicola until August. Additionally, the record
evidence establishes that Dowling, although titled a"site supervisor," had
no responsibility to investigate allegations of sexual harassment and no
authority to discipline employees; she merely oversaw the particular site
to which she was assigned.
11 The adequacy of PSB's response should be gauged in light of the
conduct reported by Watkins. Watkins did not report to Dowling that she
had been raped, but rather claimed only that Kelley had fondled her
breasts and thrust his hand down her pants. PSB's response to the
reported harassment--requiring Kelley to avoid all contact with Watkins
--was reasonable and sufficient given that the company had already
decided to terminate Kelley for other reasons and that Kelley was no lon-
ger exercising supervisory authority. Whether the same remedy would
have been adequate to remedy Watkins' subsequent claim of rape is irrel-
evant.

                    9
dence that another PSB employee, Kia Odom, complained of harass-
ment by Kelley prior to the time of Watkins' complaint. However, the
evidence regarding Odom's complaint is scant at best, and what little
evidence there is tends to support a conclusion that Odom made her
allegations after Kelley raped Watkins. 12 Obviously, PSB cannot have
failed to exercise reasonable care to prevent the harassment of Wat-
kins by Kelley if it was unaware, prior to Kelley's rape of Watkins,
that Kelley was a potential predator. Cf. Brown , 184 F.3d at 396
("The law requires an employer to be reasonable, not clairvoyant or
omnipotent."). More importantly, the record contains no evidence
concerning the nature of Odom's allegations or PSB's response. The
only relevant testimony was from Nicola, who stated that he
responded to an inquiry from Fisher regarding the Odom matter. Far
from bespeaking an indifference to allegations of sexual harassment,
Nicola's testimony indicates that PSB in fact investigated Odom's
complaint. Accordingly, we conclude that no reasonable jury could
find, based on the mere scintilla of evidence in the record, that PSB's
handling of the Odom matter denoted a failure to take reasonable care
to prevent and promptly correct sexual harassment.

We also conclude that no reasonable jury could fail to find that
PSB satisfied the second element of the affirmative defense. That ele-
ment requires the employer to establish that the employee "unreason-
ably failed to take advantage of any preventive or corrective
opportunities provided by the employer or to avoid harm otherwise."
Burlington Indus., 118 S. Ct. at 2270. 13 When an employer has in
place a viable anti-harassment policy, a demonstration that an
employee unreasonably failed to utilize the complaint procedure pro-
vided by the employer "will normally suffice to satisfy the employer's
burden under the second element of the defense." Id. Simply put, "the
law against sexual harassment is not self-enforcing and an employer
cannot be expected to correct harassment unless the employee makes
a concerted effort to inform the employer that a problem exists."
_________________________________________________________________
12 For example, Dowling testified without contradiction that she learned
of Odom's complaint one month before learning about Watkins' accusa-
tions; assuming Watkins first spoke to Dowling in July, Dowling would
have spoken to Odom in June.
13 PSB does not assert that Watkins failed to take appropriate action to
avoid being attacked by Kelley.

                    10
Parkins v. Civil Constructors of Ill., Inc., 163 F.3d 1027, 1038 (7th
Cir. 1998) (internal quotation marks omitted).

Here, there is no dispute that Watkins did not report the rape by
Kelley pursuant to PSB's anti-harassment policy, which required that
she contact the director of human resources.14 And, while Watkins
told Dowling that Kelley had fondled her breasts and placed his hands
down her pants, she repeatedly expressed her unwillingness to pursue
the matter. Watkins testified that her failure to report the incident
promptly and fully resulted from embarrassment and fear of reprisal.15
This evidence, however, is insufficient as a matter of law to establish
that Watkins acted reasonably in failing to report Kelley according to
the anti-harassment policy. See Shaw, 180 F.3d at 813 (holding that
embarrassment and fear of retaliation do not justify failure to report
harassment, reasoning that "[w]hile a victim of sexual harassment
may legitimately feel uncomfortable discussing the harassment with
an employer, that inevitable unpleasantness cannot excuse the
employee from using the company's complaint mechanisms").
_________________________________________________________________

14 Of course, Watkins did contact PSB's human resources department
in September. By that point, however, PSB had already acted on her alle-
gations of misconduct on the basis of the informal report to Dowling.

15 Watkins also testified that she received no training on the policy, did
not receive a copy of the employee handbook containing the policy, and
never observed the memorandum concerning the policy that was promi-
nently placed in the conference room. Watkins' lack of knowledge does
not establish the reasonableness of her failure to report the harassment
pursuant to the policy. PSB took pains to make its employees aware of
the policy by posting the memorandum prominently in an area fre-
quented by all PSB employees and by placing copies of the employee
handbook at each and every work site (indeed, Nicola personally placed
new handbooks at the work sites because the older versions were worn).
Under these circumstances, a reasonable jury could only conclude that
Watkins was at least constructively aware of the policy. Cf. Shaw, 180
F.3d at 811 (holding that employee who disclaimed actual knowledge of
anti-harassment policy was constructively aware of it when she signed a
document acknowledging receipt of the employee handbook, which con-
tained the policy).

                    11
Accordingly, we hold that no reasonable jury could have concluded
that PSB failed to establish the second prong of the affirmative defense.16

In summary, we affirm the grant of judgment as a matter of law to
PSB on Watkins' claim of sexual harassment. Although Watkins
established the existence of a hostile environment, we conclude that
no rational jury could have failed to find that PSB established the ele-
ments of the affirmative defense to liability set forth in Burlington
Industries.

B.

Next, Watkins maintains that the district court improperly granted
judgment as a matter of law to PSB on her retaliation claim. We dis-
agree.

Claims of retaliation may properly be analyzed according to the
burden-shifting proof scheme set forth in McDonnell Douglas Corp.
v. Green, 411 U.S. 792 (1973). See Karpel v. Inova Health Sys.
Servs., 134 F.3d 1222, 1228 (4th Cir. 1998). Under this scheme, a
_________________________________________________________________
16 Even if Watkins' disclosure of the harassment to Dowling were ade-
quate to establish that she took advantage of available preventive or cor-
rective opportunities, our result would be the same. Although the
Supreme Court did not speak to this issue in Burlington Industries, we
cannot conceive that an employer that satisfies the first element of the
affirmative defense and that promptly and adequately responds to a
reported incident of sexual harassment--as PSB did here, see supra note
11--would be held liable for the harassment on the basis of an inability
to satisfy the literal terms of the second element of the affirmative
defense. See Indest v. Freeman Decorating, Inc. , 164 F.3d 258, 265-66
(5th Cir. 1999); Coates v. Sundor Brands, Inc. , 164 F.3d 1361, 1369
(11th Cir. 1999) (Barkett, J., concurring specially) ("Under the frame-
work established by the Court in Faragher and Burlington Industries, a
prompt response by an authorized agent to halt reported harassment is
sufficient to relieve the employer of liability under Title VII in cases
where [there has been no tangible employment action]."). Such a result
would be wholly contrary to a laudable purpose behind limitations on
employer liability identified by the Supreme Court in Burlington
Industries: to promote conciliation. See Burlington Indus., 118 S. Ct. at
2270.

                    12
plaintiff must first allege a prima facie case of discrimination by dem-
onstrating that "(1) she engaged in protected activity, (2) the employer
took adverse action, and (3) there was a causal connection between
the two." Id. The burden then shifts to the employer to articulate a

legitimate, nonretaliatory reason for its action; if it succeeds in doing
so, the burden shifts back to the employee to establish that the
employer's asserted reason is pretextual. See id.

Here, Watkins certainly presented a prima facie case of retaliation:
She informed Kelley that she had reported the harassment to the
EEOC; she was terminated; and the temporal proximity of these two
events provides evidence of a causal connection between them, see

Tinsley v. First Union Nat'l Bank, 155 F.3d 435, 443 (4th Cir. 1998)
(noting that "very little evidence of a causal connection is required to
establish a prima facie case" and that mere temporal proximity is suf-

ficient to demonstrate causality). However, PSB offered a legitimate,
nonretaliatory reason for her discharge: Watkins undisputedly left her
post at Benet House, a disciplinary infraction subject to immediate
termination. And, Watkins offered no evidence whatsoever that this

reason was a mere pretext for retaliation. See id. at 444. We therefore
affirm the grant of judgment as a matter of law on this claim.

III.

For the reasons set forth above, we conclude that the district court
correctly granted judgment as a matter of law to PSB on Watkins'

claims of sexual harassment and retaliation. Accordingly, we affirm.17

AFFIRMED
_________________________________________________________________

17 In view of our affirmance of the grant of judgment as a matter of law,
we need not consider whether the district court abused its discretion in
granting the alternative motion for a new trial, nor need we address Wat-
kins' appeal of the refusal of the district court to submit the issue of puni-
tive damages to the jury.

                     13